Citation Nr: 0622542	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-24 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD) from July 
27, 1998 to August 30, 2001.  


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 and July 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

In July 2006, the veteran revoked his attorney's power to 
represent him before the Board.  The veteran is current 
unrepresented.   

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 
U.S.C.A. § 7105(a), an appeal to the Board must be initiated 
by a notice of disagreement and completed by a substantive 
appeal after a statement of the case (SOC) is furnished to 
the veteran.  In essence, the following sequence is required: 
There must be a decision by the RO, the veteran must express 
timely disagreement with the decision, VA must respond by 
explaining the basis for the decision to the veteran, and 
finally the veteran, after receiving adequate notice of the 
basis of the decision, must complete the process by stating 
his argument in a timely-filed substantive appeal.  See 38 
C.F.R. §§ 20.200, 20.201, 20.202, and 20.203 (2005).

In this respect, the Board notes that the issue listed on 
appeal from the RO was entitlement to an effective date 
earlier than August 30, 2001 for the award of a 100 percent 
rating for PTSD.  However, after further examination of the 
claims folder, the Board concludes that the issue is actually 
one of entitlement to a higher rating.  

A discussion regarding the procedural history of this case is 
necessary.  The veteran submitted his original claim for 
service connection for PTSD in July 1998.  In a subsequent 
September 1999 rating decision, the RO granted service 
connection for PTSD and awarded the veteran an initial 30 
percent disability rating effective from July 27, 1998, the 
date the claim for service connection was received.  

The veteran responded by submitting a timely notice of 
disagreement for a higher initial disability rating greater 
than 30 percent.  A statement of the case (SOC) was issued in 
July 2000 denying the veteran's claim for increase.  Although 
no VA 
Form 9 was filed, during personal hearing testimony in 
September 2000, the veteran expressed specific arguments 
relating to why he should be entitled to a 100 percent rating 
for PTSD.  

Construing such arguments in a liberal manner, the Board 
finds that the September 2000 testimony and written statement 
from the veteran constitutes a substantive appeal to the 
Board.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302(b) (2005).  Consequently, the 
increased rating issue is in appellate status before the 
Board at this time.          

As the increased rating claim on appeal stems from an initial 
rating assigned when the RO first granted service connection 
for PTSD, this could result in "staged ratings" based upon 
the facts found during the period in question.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The 30 percent rating for PTSD remained in effect from July 
27, 1998 to July 19, 1999.

Effective from July 19, 1999 until April 1, 2000, the veteran 
received a temporary total disability rating for PTSD of 100 
percent under 38 C.F.R. § 4.29 for a temporary 
hospitalization beyond 21 days.  The veteran received VA 
inpatient treatment several times for PTSD during this time 
period.  This issue is currently not on appeal.    

From April 1, 2000 to August 30, 2001, the veteran's PTSD was 
reduced to 30 percent disabling, as the veteran was 
discharged from VA hospitalization around April of 2000.      

In a later April 2002 rating decision, the RO awarded a 100 
percent rating for PTSD effective from August 30, 2001, 
initiated by the veteran's rehospitalization for PTSD in 
August 30, 2001.  The veteran has remained rated at 100 
percent for PTSD to the present time.      

Subsequently, in a May 2003 claim, the veteran sought an 
effective date earlier than August 30, 2001 for the award of 
a 100 percent disability rating for PTSD.  The veteran and 
his attorney have asserted that the veteran is entitled to an 
earlier effective date of July 1998 for the 100 percent 
rating based on VA hospitalization for symptoms of PTSD in 
July 1998 and the fact that his original claim for service 
connection was filed in July 1998.  The effective date issue 
was also appealed to the Board.    

However, the Board finds that the increased rating and 
earlier effective date issues are inextricably intertwined.  
As such, the Board may not properly review the veteran's 
claim for an earlier effective date until the higher rating 
for PTSD claim has been completed.  Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

In this regard, in view of the present Board decision 
granting an initial disability rating of 100 percent for 
post-traumatic stress disorder (PTSD) from July 27, 1998, to 
August 30, 2001, the question of an effective date earlier 
than August 30, 2001 for the award of a 100 percent rating 
for PTSD is moot and a separate analysis for the effective 
date issue is not warranted.  

Simply stated, as the veteran and his attorney have asserted 
that the veteran is entitled to an earlier effective date of 
July 1998 for the 100 percent rating, and as the veteran will 
receive such a rating, this issue is no longer on appeal.  
Further adjudication of this issue is not required. 

The Board notes that the RO received additional VA medical 
evidence following the issuance of a statement of the case 
(SOC) in July 2000.  However, per the discussion below, the 
benefit the veteran seeks is fully granted in this decision.  
Therefore, the Board finds that any error in failing to 
furnish a supplemental statement of the case is not 
prejudicial.  38 C.F.R. §§ 19.31(b), 19.37(a).  See 38 C.F.R. 
§ 20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless); Bernard v. 
Brown, 4 Vet. App. 384 (1993).






FINDING OF FACT

From July 27, 1998 to August 30, 2001, with regard to the 
veteran's service-connected PTSD disorder, the veteran's 
condition is manifested by total occupational and social 
impairment, due to such symptoms as: persistent  
hallucinations; nightmares; flashbacks; persistent danger of 
hurting self; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); consistent need of inpatient treatment; 
homelessness; and GAF scores ranging from 20 to 50.  


CONCLUSION OF LAW

From July 27, 1998 to August 30, 2001, the criteria for an 
initial disability rating of 100 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2005).

  
REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2005).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the 
degree of disability will be resolved in the veteran's favor.  
38 C.F.R. § 4.3.   

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Mental disorders are evaluated under the general rating 
formula for mental disorders, a specific rating formula 
presented under 38 C.F.R. § 4.130.  In addition, the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) provides 
guidance for the nomenclature employed within 38 C.F.R. 
§ 4.130.  

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).

The veteran's current PTSD disorder is rated at 100 percent 
under Diagnostic Code (Code) 941.  38 C.F.R. § 4.130.  The 
100 percent evaluation is effective from August 30, 2001, the 
date the veteran was rehospitalized for PTSD.  Prior to 
August 30, 2001, the veteran is rated at 30 percent from July 
27, 1998 with an intermittent period of a temporary total 
disability rating for PTSD.  Essentially, the veteran seeks a 
higher 100 percent rating for the period from July 27, 1998 
to August 30, 2001.       

A 30 percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 100 percent rating is in order under Diagnostic Code 9411 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2005). 

In evaluating the evidence, the Board has also noted various 
Global Assessment of Functioning (GAF) scores contained in 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as "the DSM-IV"), which clinicians have assigned.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See DSM-IV; Carpenter v. Brown, 8 
Vet. App. 240 (1995) (describing GAF scores).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation 
is to be based on all the evidence that bears on occupational 
and social impairment.  See generally 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95.

For instance, GAF scores in the 21 to 30 range are warranted 
when behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score in the 31 to 40 range 
indicates some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  GAF scores ranging between 
41 and 50 are assigned when there are serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

From July 27, 1998 to August 30, 2001, there is evidence 
consistent with a higher 100 percent rating.  Specifically, 
in July and August of 1998, the veteran was hospitalized with 
symptoms of PTSD, alcohol dependence, and cocaine dependence.  
During his hospitalization, VA inpatient records reveal his 
GAF score ranged from 25 to 50, with inability to function in 
almost all areas.  He exhibited suicide ideation, depression, 
flashbacks, and nightmares.  Although a subsequent VA 
examination in September 1998 noted improvement, the veteran 
still suffered from auditory hallucinations related to PTSD.  
The veteran has been unemployed and at many times homeless 
since 1998.  

In July 1999, the veteran was again hospitalized for PTSD 
until March 2000.  He was assessed with a high to moderate 
risk for suicide.  He was placed on suicide watch.  It was 
also indicated that the veteran was unlikely to be trainable 
for employment.  The veteran had major social impairment with 
his family or friends.    The diagnosis was severe and 
chronic PTSD.  A July 1999 VA inpatient record revealed that 
the veteran engages in substance abuse to treat his PTSD 
symptoms.  The veteran is not service-connected for his 
alcohol and drug dependency.  When it is not possible to 
separate the effects of the service-connected condition 
versus a nonservice-connected condition, 38 C.F.R. § 3.102 
requires that reasonable doubt be resolved in the veteran's 
favor, thus attributing such signs and symptoms to the 
service-connected disability.  Mittleider v. West, 11 
Vet.App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)).

By August 30, 2001, the veteran was again hospitalized with 
PTSD.  His GAF score was in the 20-25 range upon intake.  The 
veteran exhibited poor hygiene, a depressed mood, suicidal 
thoughts, and unstable behavior.  The veteran indicated he 
had these symptoms for several months previous to inpatient 
treatment as his PTSD condition had again worsened. 

Despite several periods of intermittent improvement, the 
Board finds that the overall disability picture more 
accurately reflects a 100 percent disability rating for PTSD 
from July 27, 1998 onwards.  38 C.F.R. § 4.7.  The Board 
finds that the above evidence is sufficient to warrant the 
increased rating, even though several of the other criteria 
provided for a 100 percent rating are not present.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating 
criteria provide guidance as to the severity of symptoms 
contemplated for each rating).  In particular, VA medical 
records from July 1998 to August 2001 reveal several 
hospitalizations and intensive treatment for chronic PTSD.  
These records provide evidence supporting a higher rating.  
As of July 27, 1998, the Board concludes that the 
preponderance of the evidence supports a disability rating of 
100 percent.  38 C.F.R. § 4.3.  

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  However, if any defect in VCAA notice or 
assistance is found, such defect is not prejudicial to the 
veteran, given the completely favorable disposition of the 
appeal.  Bernard, 4 Vet. App. at 392-94.



ORDER

An initial disability rating of 100 percent for PTSD from 
July 27, 1998 to August 30, 2001 is granted.    


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


